DETAILED ACTION
This action is in response to application 16/831273, filed on 3/26/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-10 recite the term "DMA.”  There is insufficient antecedent basis for this term in the claim because the acronym is undefined. Claim 8 recites many additional undefined acronyms, e.g., “LRN” “LCN” and “RNN” among others. Correction is required.
Claims 18-20 recite multiple undefined acronyms, e.g., “LRN” “LCN” and “RNN” among others. There is insufficient antecedent basis for these acronyms in the claims because the acronyms are undefined. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al., “Cambricon-X: An Accelerator for Sparse Neural Networks,” IEEE, 2016, hereinafter “Zhang.”
	Regarding claim 1, Zhang anticipates “An operation device, (see, e.g., Zhang, sec. III(A), “Figure 4 presents the proposed architecture of our accelerator, which consists of a control processor (CP), a buffer controller (BC), two neural buffers (NBin and NBout), a direct memory access module (DMA) and a computation unit (CU) which contains multiple processing elements”) comprising: 
an instruction control unit configured to decode a received instruction and generate lookup control information; (see, e.g., Zhang, sec. III(A), “The BC selects needed neurons for each PE from local neuron buffers based on the loaded instructions which are decoded by the CP, and transfers those neurons to PEs for efficient local computation. The logic connection between the BC and multiple PEs is shown in Figure 5. A key feature of the proposed architecture is the indexing units in the BC.”) and 
a lookup table unit configured to identify output neurons in an operation codebook according to the lookup control information and a received weight dictionary, a neuron dictionary, an operation codebook, weights, and input neurons.” (see, e.g., Zhang, sec. III(A), “The BC selects needed neurons for each PE from local neuron buffers based on the loaded instructions which are decoded by the CP”; sec. III(B-C), figures 7(b), 10(b) and associated text). 
Regarding claim 2, Zhang anticipates “The operation device of claim 1, wherein the weight dictionary includes weight positions and weight indexes, wherein the neuron dictionary includes the input neurons and neuron indexes, and wherein the operation codebook includes the weight indexes, the neuron indexes, and operation results of the input neurons and the weights.” (see, e.g., Zhang, sec. III(B-C), figures 7(b), 10(b) and associated text; figure 10(b) depicts equivalents of input neurons and respective indices, figure 7(b) depicts equivalents of  weights and respective indices).
Regarding claim 11, Zhang anticipates “An operation method, (see, e.g., Zhang, sec. III(A), “Figure 4 presents the proposed architecture of our accelerator, which consists of a control processor (CP), a buffer controller (BC), two neural buffers (NBin and NBout), a direct memory access module (DMA) and a computation unit (CU) which contains multiple processing elements”) comprising: 
receiving weights, input neurons, an instruction, a weight dictionary, a neuron dictionary, and an operation codebook; (see, e.g., Zhang, sec. III(A), “The BC selects needed neurons for each PE from local neuron buffers based on the loaded instructions which are decoded by the CP”; sec. III(B-C), figures 7(b), 10(b) and associated text).  
decoding the instruction to determine lookup control information; and identifying output neurons in the operation codebook according to the lookup control information, the weights, the weight dictionary, the neuron dictionary, and the input neurons.” (see, e.g., Zhang, sec. III(A), “The BC selects needed neurons for each PE from local neuron buffers based on the loaded instructions which are decoded by the CP, and transfers those neurons to PEs for efficient local computation. The logic connection between the BC and multiple PEs is shown in Figure 5. A key feature of the proposed architecture is the indexing units in the BC.”).
Regarding claim 12, Zhang anticipates “The operation method of claim 11, wherein the weight dictionary includes the weight positions and the weight indexes; the neuron dictionary includes the input neurons and the neuron indexes; and the operation codebook includes the weight indexes, the neuron indexes, and operation results of the weights and the input neurons.” (see, e.g., Zhang, sec. III(B-C), figures 7(b), 10(b) and associated text; figure 10(b) depicts equivalents of input neurons and respective indices, figure 7(b) depicts equivalents of  weights and respective indices).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,439, which arose from application 16/528624, which is a parent application of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the subject matter claimed in the conflicting patented claims. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191